Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract may not include other parts of the application and currently references Fig. 3.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 6, 8, 11-12, 16, 18, and 20 are objected to because of the following informalities:  
In claim 1, “at least one of the antennas” lacks proper antecedent basis and should read “at least one antenna of the plurality of antennas”
In claim 6, “the sensor” lacks proper antecedent basis and should read “the at least one sensor”
In claim 8, “RF parameters” should read “radiofrequency (RF) parameters”
In claim 11, “at least one sensor” lacks proper antecedent basis and should read “the at least one sensor”
In claim 12, line 1, “RF parameters” should read “radiofrequency (RF) parameters”
In claim 16, “at least one of the antennas” lacks proper antecedent basis and should read “at least one antenna of the plurality of antennas”
In claim 18, line 2, “RF parameters” should read “radiofrequency (RF) parameters”
In claim 20, “the radio frequency modules” lacks proper antecedent basis and should read “the plurality of radio frequency modules”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desclos et al. (US PGPUB 20130120200 A1), hereinafter known as Desclos.
Regarding claim 1, Desclos discloses (Fig. 4-5) an apparatus for implementing host-centric antenna control, comprising: a plurality of antennas for wireless transmission and reception (41a, 41b, 41c); a wireless modem configured to process a signal for wireless transmission and reception via at least one of the antennas ([0031]-[0033]); a processor configured to run an antenna tuner software module, wherein the antenna tuner software module is configured to generate a control signal to configure at least one antenna ([0032]-[0033]); and an antenna tuner circuitry configured to switch or tune the at least one antenna based on the control signal (45; [0032]).
Regarding claim 2, Desclos further discloses further comprising: at least one sensor coupled to the processor ([0032]-[0033]), wherein the antenna tuner software module is configured to generate the control signal based on inputs from the at least one sensor ([0032]-[0033]).
Regarding claim 3, Desclos further discloses wherein the antenna tuner software module is configured to receive RF parameters from the wireless modem and generate the control signal based on the RF parameters ([0032]-[0033] and [0036]).  
Regarding claim 4, Desclos further discloses wherein the antenna tuner software module is configured to select one or more antennas for transmission based on the inputs from the at least one sensor ([0039]).
Regarding claim 5, Desclos further discloses further comprising a plurality of radio frequency modules, wherein the antenna tuner software module is configured to select one of the radio frequency modules for transmission or reception based on the inputs from the at least one sensor ([0032]-[0033] and [0038]-[0039]).  
Regarding claim 6, Desclos further discloses wherein the sensor is at least one of a proximity sensor, a Hall sensor, a specific absorption rate, SAR, sensor, or an accelerometer ([0032]).
Regarding claim 7, Desclos further discloses wherein the antenna tuner software module is configured to select an antenna profile among a plurality of antenna profiles based on the inputs from the at least one sensor and select antenna tuning parameters from the selected antenna profile ([0045]).
Regarding claim 8, Desclos further discloses wherein the antenna tuner software module is configured to select an entry in the selected antenna profile based on RF parameters received from the wireless modem ([0045]).
Regarding claim 10, Desclos discloses (Fig. 4-5) a method for implementing host-centric antenna control in an apparatus, the apparatus including a plurality of antennas (41a, 41b, 41c), a processor (45), an antenna tuner circuitry (42a, 42b, 42c), and a wireless modem (47), the method comprising: generating, by an antenna tuner software module running on the processor, a control signal to configure at least one antenna ([0031]-[0033]); and sending, by the antenna tuner software module, the control signal to the antenna tuner circuitry ([0031]-[0033]), wherein the at least one antenna is selected or tuned by the antenna tuner circuitry based on the control signal ([0032]).
Regarding claim 11, Desclos further discloses wherein the apparatus further includes at least one sensor (46; [0032]-[0033]), and the method further comprising: receiving, by the antenna tuner software module, inputs from at least one sensor ([0032]-[0033]), wherein the control signal is generated by the antenna tuner software module based on the inputs from the at least one sensor ([0032]-[0033]).
Regarding claim 12, Desclos further discloses further comprising: receiving, by the antenna tuner software module, RF parameters from the wireless modem, wherein the control signal is generated by the antenna tuner software module based on the RF parameters ([0032]-[0033] and [0036]).  
Regarding claim 13, Desclos further discloses wherein the antenna tuner software module is configured to select one or more antennas for transmission based on the inputs from the at least one sensor ([0039]).
Regarding claim 14, Desclos further discloses wherein the apparatus further comprises a plurality of radio frequency modules, wherein one of the radio frequency modules for transmission or reception is selected by the antenna tuner software module based on the inputs from the at least one sensor ([0032]-[0033] and [0038]-[0039]).  
Regarding claim 15, Desclos further discloses wherein an antenna profile is selected by the antenna tuner software module among a plurality of antenna profiles based on the inputs from the at least one sensor and antenna tuning parameters are selected from the selected antenna profile ([0045]).
Regarding claim 16, Desclos discloses (Fig. 4-5) a processor for implementing host-centric antenna control in an apparatus, the apparatus including a plurality of antennas for wireless transmission and reception (41a, 41b, 41c), a wireless modem for processing a signal for wireless transmission and reception via at least one of the antennas (47), and an antenna tuner circuitry (42a, 42b, 42c), the processor (45) comprising: an antenna tuner software module configured to generate a control signal to configure at least one antenna ([0031]-[0033]); and an interface configured to send the control signal to the antenna tuner circuitry ([0032]).
Regarding claim 17, Desclos further discloses wherein the antenna tuner software module is configured to receive inputs from at least one sensor provided in a user equipment (46; [0032]-[0033]) and generate the control signal based on the inputs from the at least one sensor ([0032]-[0033]).
Regarding claim 18, Desclos further discloses wherein the antenna tuner software module is configured to receive RF parameters from the wireless modem and generate the control signal based on the RF parameters ([0032]-[0033] and [0036]).  
Regarding claim 19, Desclos further discloses wherein the antenna tuner software module is configured to select one or more antennas for transmission based on the inputs from the at least one sensor  ([0039]).
Regarding claim 20, Desclos further discloses further comprising a plurality of radio frequency modules, wherein the antenna tuner software module is configured to select one of the radio frequency modules for transmission or reception based on the inputs from the at least one sensor ([0032]-[0033] and [0038]-[0039]).  
Regarding claim 21, Desclos further discloses wherein the antenna tuner software module is configured to select an antenna profile among a plurality of antenna profiles based on the inputs from the at least one sensor and select antenna tuning parameters from the selected antenna profile ([0045]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Desclos in view of Han et al. (US PGPUB 2021/0218430 A1), hereinafter known as Han.
Regarding claim 9, Desclos does not specifically teach wherein the antenna tuner software module is configured to send the control signal to the antenna tuner circuitry using one of a radio frequency front-end, RFFE, interface, a general purpose input/output, GPIO, or a GPIO-emulated RFFE interface.
However, Han teaches wherein an antenna tuner software module is configured to send a control signal to the antenna tuner circuitry using one of a radio frequency front-end, RFFE, interface, a general purpose input/output, GPIO, or a GPIO-emulated RFFE interface ([0051]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Desclos with Han to include “wherein an antenna tuner software module is configured to send a control signal to the antenna tuner circuitry using one of a radio frequency front-end, RFFE, interface, a general purpose input/output, GPIO, or a GPIO-emulated RFFE interface,” as taught by Han, for the purpose of improving compatibility with industry standard protocols (see also [0051]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845